United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flint, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-298
Issued: August 30, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 17, 2010 appellant, through his attorney, filed a timely appeal of an
October 22, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of the December 15, 1994
wage-earning capacity determination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 26, 1993 appellant, then a 36-year-old letter carrier, sustained a right elbow
injury in the performance of duty. His claim was accepted for right elbow traumatic synovitis
and post-traumatic osteoarthritis.2
Appellant was treated by Dr. Ishwar Dass, an orthopedic surgeon, who released him to
return to full-time modified duty on August 1, 1994. He was restricted from pushing, pulling,
reaching, making repetitive movements or lifting more than five pounds.
On October 24, 1994 appellant accepted a full-time limited-duty assignment as a city
carrier. The written job offer indicated that his duties would be limited to those within the
restrictions provided by his treating physician. Accordingly, appellant would not be required to
lift, push or pull more than five pounds; to reach; to drive right-handed vehicles; or to engage in
repetitive movements with his right arm.
On December 15, 1994 OWCP issued a formal wage-earning capacity decision. It found
that the wages of the modified position fairly and reasonably represented appellant’s wageearning capacity, and that, as his wages were equal to or greater than those he earned on the date
of injury, he had no loss of wage-earning capacity.
Appellant worked in his limited-duty job until February 9, 2010, when the employing
establishment informed him that, pursuant to the guidelines established under the National
Reassessment Process (NRP), it was unable to identify enough available necessary tasks within
his medical restrictions in order for him to complete a full day of work.
On April 21, 2010 appellant filed a claim for a recurrence of disability based on the
employing establishment’s withdrawal of his limited-duty position. He alleged that the
employing establishment was unable to accommodate his medical condition. Appellant
submitted numerous medical reports from his treating physician tracing his history of treatment.
In an April 26, 2010 decision, OWCP denied modification of the 1994 LWEC decision.
In a letter dated July 22, 2010, the employing establishment notified appellant of its
determination that there was no operationally-necessary work available for him within his
current medical restrictions.
On May 6, 2010 appellant requested a telephonic hearing, which was held on
August 4, 2010. Counsel for appellant argued that the modified position on which the
December 15, 1994 LWEC decision was based was “make work” and that, therefore, the initial
decision was erroneous and should be set aside.
By decision dated October 22, 2010, an OWCP hearing representative affirmed the
OWCP’s April 26, 2010 decision denying modification of the December 15, 1994 LWEC
2

OWCP accepted appellant’s September 8, 1999 traumatic injury claim for left elbow strain and left elbow lateral
and medial epicondylitis. (File No. xxxxxx544) On July 11, 2001 the files were consolidated, with File No.
xxxxxx038 serving as the master file.

2

determination. He found that the limited-duty position was not makeshift, as it was not designed
for appellant’s particular needs and the duties described were considered normal duties
performed by a clerk. The hearing representative further found that the medical evidence did not
support any material change in appellant’s work-related condition such that he could no longer
perform the modified job.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.4
FECA Bulletin No. 09-05 outlines very specific procedures for light-duty positions
withdrawn pursuant to the NRP. Regarding claims for total disability when a wage-earning
capacity decision has been issued, OWCP should develop the evidence to determine whether a
modification of that loss of wage-earning capacity position is appropriate.
ANALYSIS
The Board finds this case not in posture for decision. OWCP accepted appellant’s claims
for right elbow traumatic synovitis and post-traumatic osteoarthritis. Based upon the medical
restrictions recommended by appellant’s treating physician, the employing establishment offered
him a modified city carrier position, which he accepted on October 24, 1994. By decision dated
December 15, 1994, OWCP found that appellant’s actual earnings in the modified position fairly
and reasonably represented his wage-earning capacity and reduced his compensation benefits to
zero.
The record reflects that appellant worked in the full-time modified position until
February 9, 2010, when the employing establishment informed him that there was no productive
work available for him. He filed a claim for a recurrence of disability based on the withdrawal
of his job offer under the NRP. Appellant argued that the original LWEC decision was
erroneous because the position on which it was based was makeshift in nature and that his
condition had worsened since the decision was issued.
In its April 26, 2010 decision, OWCP denied modification of the December 15, 1994
LWEC decision, finding that the modified carrier position was not makeshift in nature and that
the evidence did not establish a worsening of appellant’s condition. The hearing representative
did not, however, acknowledge that the original modified position was withdrawn pursuant to the
NRP or make any relevant findings on the issue. In this regard, FECA Bulletin No. 09-05

3

Sue A. Sedgwick, 45 ECAB 211 (1993).

4

Id.

3

provides specific guidelines for developing the issue of modification of a wage-earning capacity
determination when the job has been withdrawn pursuant to NRP.5
In light of the requirements of FECA Bulletin No. 09-05, OWCP did not discuss the
medical evidence of record as it pertains to appellant’s residuals due to the accepted right elbow
condition. The case will be remanded to OWCP to properly analyze the modification issue
presented in accord with FECA Bulletin No. 09-05. After such further development as OWCP
deems necessary, it should issue an appropriate decision.
The Board finds the case is not in posture for decision and will be remanded to OWCP.
On remand, OWCP should follow the procedures found in FECA Bulletin No. 09-05 and issue
an appropriate decision on appellant’s claim for benefits.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded to
OWCP for further development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2010 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: August 30, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

FECA Bulletin No. 09-05 (issued August 18, 2009).

4

